DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Election/Restrictions
I. Claims 1-16, and 20-21, drawn to control circuit of a power converter to control the power converter, comprising an internal control loop having admittance controller for emulating synchronous machine [Page 13, Line 15-17, Fig. 3-7C], classified in H02J 3/381.
II. Claims 17-19, drawn to controller of power converter comprising an external control loop including a switch to operate in the event of a network fault, classified in H02P 29/025.
The inventions are independent or distinct, each from the other because:
Inventions synchronous machine emulation and switch operation during network fault are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are restricted because  claims 1-16, and 20-21 recite control circuit of a power converter to control the power converter, comprising an internal control loop having admittance controller for emulating synchronous machine [Page 13, Line 15-17, Fig. 3-7C], while claims 17-19 recite a different invention: controller of power converter comprising an external control loop including a switch to operate in the event if network fault [Page 19, Line 15-20, Page 21, and Fig. 8].  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of claims 17-19 requires a different search strategy as compared to claims 1-16, and 20-21; the inventions have acquired a separate status in the art in view of their different classification. During a telephone conversation with Obeidat, Baha (Reg. No. 66,827) on 09/23/2022 a provisional election was made without traverse to prosecute the invention of emulating synchronous machine, claims 1-16, and 20-21.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On Page 12-13, in reference to Fig. 2, “inverter” and “converter” are given the same reference number of “110”.
On Page 15, Line 1, “The control circuit 1110” should read “The control circuit 1100”.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16, Line 1, “power installation comprising comprising” should read “power installation comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski USPGPUB 2012/0292904 (hereinafter "Tarnowski"), in view of Rodriguez et al. USPGPUB 2014/0049233 (hereinafter “Rodriguez 1”).
Regarding claim 1, Tarnowski teaches A control circuit of a power converter (Paragraph [0012] "The present invention relates to a control system methodology for VSCs", wherein control system methodology is interpreted as a control circuit, and Paragraph [0009] and Paragraph [0001] VSCs (Voltage Source Converters) are power electronic converters) of a wind power installation  (Paragraph [0008] "the present invention relates to the field of electric energy sources that are interfaced with the utility grid through power electronic converters, e.g. wind power") configured to control the power converter such that the power converter emulates a synchronous machine (Paragraph [0012] "The present invention relates to a control system methodology for VSCs that emulates the synchronous machine inherent response including the favorable stability mechanisms for grid support", and Paragraph [0053] "the present invention aims at providing a method for operating and controlling a three phase Voltage Source Converter (VSC)... with the object of emulating the inherent behavior of a conventional synchronous generator in terms of instantaneous inherent variations of active and reactive powers output due to grid voltage variations in magnitude and/or angle"). 
Tarnowski does not explicitly teach comprising: an internal control loop having a virtual admittance controller configured to provide a virtual admittance that is adjustable, wherein the control circuit causes the power converter to be controlled, based on the virtual admittance, to emulate the synchronous machine.
However, Rodriguez 1 teaches an internal control loop having a virtual admittance controller (Paragraph [0015] "This controller comprises an electrical power loop that enables the adjustment of parameters online with the purpose of improving the operation of a power generator under operating conditions", wherein controller is a virtual admittance controller, and electrical power loop is interpreted as an internal control loop, and Paragraph [0028]) configured to provide a virtual admittance that is adjustable (Paragraph [0029] "The values of the virtual admittance parameters (Y) are dynamically adapted to the conditions of the power network", wherein adapting virtual admittance is interpreted as adjustable virtual admittance), wherein the control circuit causes the power converter to be controlled, based on the virtual admittance (Paragraph [0020] "the virtual admittance controller object of this invention allows the automatic adaptation of the electrical control loop parameters to optimize the response of the electronic power converter", wherein examiner interpreted optimizing response of the electronic power converter as controlling power converter), to emulate the synchronous machine (Paragraph [0023] “In summary, the virtual admittance controller of the present invention works with current references, instead of with voltage references (synchronous generators use voltage references and, in consequence, the conventional virtual synchronous controllers attempting to emulate the same also do so) and with a virtual admittance instead of working with a virtual impedance (in synchronous generators, the voltage-current ratio is through an impedance, and therefore, the conventional controllers emulating the same also base their operation on the concept of a virtual impedance”, wherein it shows the virtual admittance controller works differently from conventional methods, but the goal is to emulate synchronous generators, which is interpreted as a synchronous machine).
	Tarnowski and Rodriguez 1 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to emulating synchronous machines.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above control circuit of power converter to emulate synchronous machine, as taught by Tarnowski, and incorporating the virtual admittance controller, as taught by Rodriguez 1.
One of ordinary skill in the art would have been motivated to improve emulating synchronous machine by using virtual admittance rather than virtual impedance, since virtual impedance Paragraph [0007] “present serious control problems when the measured current i is affected by harmonics or transients”, as suggested by Rodriguez 1.

Regarding claim 2, Tarnowski, and Rodriguez 1 teaches all of the features with respect to claim 1 as outlined above.
Rodriguez 1 further teaches wherein the virtual admittance is: 

    PNG
    media_image1.png
    47
    204
    media_image1.png
    Greyscale

wherein Zvirt is a virtual impedance, Rvirt is a corresponding resistive part of the virtual impedance, Lvirt is a corresponding inductive part of the virtual impedance and s is a Laplace operator (Paragraph [0017] “Equation (2) [shown below] shows the expression that allows implementing virtual admittance at the outlet of the power converter connected to the network.

    PNG
    media_image2.png
    87
    109
    media_image2.png
    Greyscale

Wherein equation (2) shows virtual admittance Y, and Paragraph [0022] “these admittances have a resistive or inductive characteristic”, and it is known in the art that reciprocal of impedance is admittance, also see Paragraph [0004-0005], which further talks about virtual impedance, which is conventional method, and s is known in the art to be related to Laplace operator).

Regarding claim 12, Tarnowski, and Rodriguez 1 teaches all of the features with respect to claim 1 as outlined above.
	Rodriguez 1 further teaches wherein the internal control loop includes: an admittance adjustment circuit (Paragraph [0015] "This controller comprises an electrical power loop that enables the adjustment of parameters online with the purpose of improving the operation of a power generator under operating conditions", wherein controller is a virtual admittance controller, and electrical power loop is interpreted as an internal control loop, and Paragraph [0028], and Paragraph [0032] “The adaptive virtual admittance controller (12), by means of the input voltage (v) and network current (i) variables (and/or any internal element of the power converter), of the adjustment parameters for each frequency range (c.sub.1, c.sub.2, . . . , c.sub.n) and the reference current values for each frequency and sequence (I.sub.1*, I.sub.2*, . . . , I.sub.n*), obtains the admittance value to be applied to each frequency and sequence (Y.sub.1, Y.sub.2, . . . Y.sub.n)”, wherein adaptive virtual admittance controller (12) is interpreted as admittance adjustment circuit) configured to modify the virtual admittance (Paragraph [0029] "The values of the virtual admittance parameters (Y) are dynamically adapted to the conditions of the power network", wherein adapting virtual admittance is interpreted as modifying virtual admittance).

Regarding claim 16, Tarnowski, and Rodriguez 1 teaches A wind power installation comprising the control circuit as claimed in claim 1 as outlined above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski USPGPUB 2012/0292904 (hereinafter "Tarnowski"), in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 1”), further in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 2”).
Regarding claim 3, Tarnowski, and Rodriguez 1 teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the virtual admittance controller generates a first current setpoint.
However, Rodriguez 2 teaches wherein the virtual admittance controller generates a first current setpoint (Paragraph [0076] “ the virtual electrical characteristic controller (11) receives the virtual admittance values to be processed for each frequency and sequence of interest (Y.sub.1, Y.sub.2 . . . , Y.sub.n), which were calculated in the virtual admittance controller (12), as the input parameters. Based on these input variables and parameters, block 1 (10) supplies the value of the current of reference (i*)”, wherein examiner interpreted current of reference (i*) as a first current setpoint, and virtual admittance controller is used to generate the current of reference (i*)).
Tarnowski, Rodriguez 1, and Rodriguez 2 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to emulating synchronous machines.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above control circuit of power converter to emulate synchronous machine, as taught by Tarnowski, and Rodriguez 1, and incorporating the virtual admittance controller to generate a first current setpoint, as taught by Rodriguez 2.
One of ordinary skill in the art would have been motivated to improve replicating operation of conventional synchronous generators by solving problems such as instability, maintaining synchronism or the appearance of resonance with other elements of the grid (See Paragraph [0018]), as suggested by Rodriguez 2.

	Regarding claim 4, Tarnowski, and Rodriguez 1 teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the internal control loop includes: a comparator configured to: determine a difference between a virtual electromotive force and a voltage measured at a connection point of the power converter; and output the difference to the virtual admittance controller.
However, Rodriguez 2 teaches wherein the internal control loop (Paragraph [0077] “FIG. 2 shows the control loop of block 1 (10) or electric block…”) includes:
a comparator (Paragraph [0077] “This voltage difference supplies the virtual admittance processor (13)”, wherein as seen in Fig. 2, the voltage difference is determined based on electromotive force and voltage at coupling point, wherein examiner interpreted the adder, where electromotive force and voltage at coupling point is inputted, as a comparator) configured to:
determine a difference between a virtual electromotive force and a voltage measured at a connection point of the power converter (Paragraph [0077] “…at which input the voltage difference existing between a virtual internal electromotive force (e) and the voltage existing at the coupling point with the electric grid”, which shows the voltage difference between electromotive force and voltage at coupling point with the electric grid); and
output the difference to the virtual admittance controller (Paragraph [0077] “This voltage difference supplies the virtual admittance processor (13)”, wherein virtual admittance processor (13) is interpreted as virtual admittance controller).
Tarnowski, Rodriguez 1, and Rodriguez 2 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to emulating synchronous machines.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above control circuit of power converter to emulate synchronous machine, as taught by Tarnowski, and Rodriguez 1, and incorporating the virtual admittance controller to generate a first current setpoint, as taught by Rodriguez 2.
One of ordinary skill in the art would have been motivated to improve replicating operation of conventional synchronous generators by solving problems such as instability, maintaining synchronism or the appearance of resonance with other elements of the grid (See Paragraph [0018]), as suggested by Rodriguez 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski USPGPUB 2012/0292904 (hereinafter "Tarnowski"), in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 1”), further in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 2”), further in view of LEE USPGPUB 2017/0279344 (hereinafter “LEE”).
Regarding claim 5, Tarnowski, Rodriguez 1,and Rodriguez 2 teaches all of the features with respect to claim 3 as outlined above.
The combination does not explicitly teach wherein the internal control loop includes: a current comparator configured to generate a control value based on the first current setpoint and a current generated by the power converter.
However, LEE teaches wherein the internal control loop includes: a current comparator configured to generate a control value based on the first current setpoint and a current generated by the power converter (Paragraph [0027] “The current comparator 124 receives the current sense signal i.sub.SENSE provided by the current sensor 140 and an analog reference current signal i.sub.REF sent from the current converter 138, and compares the current sense signal i.sub.SENSE against the analog reference current signal i.sub.REF so that a current compare signal COMP is generated. The current compare signal COMP is outputted from an output terminal of the current comparator 124 and transmitted to the peak-current controlling unit 122”, wherein examiner interpreted i.sub.SENSE as first current setpoint, and i.sub.REF is the current generated by power converter, and current compare signal COMP is interpreted as the control value, which is output to peak-current controlling unit 122, which is responsible for operating power conversion module 100 (Paragraph [0023]), and Paragraph [0026]).
Tarnowski, Rodriguez 1, Rodriguez 2, and LEE are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power converters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above control circuit of power converter to emulate synchronous machine, as taught by Tarnowski, Rodriguez 1, and Rodriguez 2, and incorporating current comparator, as taught by LEE.
One of ordinary skill in the art would have been motivated to improve feedback loop since Paragraph [0004] “current mode control exhibits highly stable feedback loop and a faster load transient response”, as suggested by LEE.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski USPGPUB 2012/0292904 (hereinafter "Tarnowski"), in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 1”), further in view of Rodriguez et al. USPGPUB 2014/0049228 (hereinafter “Rodriguez 2”), further in view of Halt et al. USP 9581656 (hereinafter “Halt”).
	Regarding claim 6, Tarnowski, Rodriguez 1, and Rodriguez 2 teaches all of the features with respect to claim 3 as outlined above.
	The combination does not explicitly teach wherein the internal control loop includes: a current limiter configured to perform current amplitude limitation and limit the first current setpoint to a second current setpoint.
	However, Halt teaches wherein the internal control loop includes: a current limiter configured to perform current amplitude limitation and limit the first current setpoint to a second current setpoint (Col. 7, Line 47-56 “The values are supplied to a divider 358, which forms the ratio between the negative-sequence current value I.sup.− and the positive-sequence current value I.sup.+. This ratio is output at the output of the divider 358 and supplied to a threshold value switch 359, in which a timing element is integrated. If the ratio (I.sup.−)/(I.sup.+) exceeds a preset threshold value for at least one preset time period t.sub.0, a signal is output at a signal output 360 of the threshold value switch 359 signalling the presence to a single-phase phase failure”, Col. 7, Line 57-59 “the preset threshold value for the ratio (I.sup.−)/(I.sup.+) is between 0.1 and 0.6 and particularly in one embodiment between 0.2 and 0.4”, and Col. 8, Line 31-33 “The signal at the signal output 360 can be used to curtail the inverter 3 such that there is no longer any current being fed into the energy supply system 5, 7” wherein the above describes a process of current limitation in which the input currents I.sup.- and I.sup.+ are first current setpoint and the signal output 360 signaling inverter 3 whether or not to feed current to the energy supply system 5,7 is interpreted as a second current setpoint, and threshold value switch 359 is interpreted as a current limiter, which includes upper and lower preset threshold value of ratio between 0.1 and 0.6).
Tarnowski, Rodriguez 1, Rodriguez 2, and Halt are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power converters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above control circuit of power converter, as taught by Tarnowski, Rodriguez 1, and Rodriguez 2, and incorporating current limiter, as taught by Halt.
One of ordinary skill in the art would have been motivated to improve whether or not a phase failure has occurred and control converter accordingly, as suggested by Halt (Col. 7, Line 52-56 “If the ratio (I.sup.−)/(I.sup.+) exceeds a preset threshold value for at least one preset time period t.sub.0, a signal is output at a signal output 360 of the threshold value switch 359 signalling the presence to a single-phase phase failure”, and Col. 8, Line 31-33 “The signal at the signal output 360 can be used to curtail the inverter 3 such that there is no longer any current being fed into the energy supply system 5, 7”).

	Regarding claim 7, Tarnowski, Rodriguez 1, Rodriguez 2, and Halt teaches all of the features with respect to claim 6 as outlined above.
Halt further teaches wherein the current limiter includes: a first transformer, that is a dq transformer (Col. 7, Line 17-21 “The determined components α and β which are orthogonal to one another are supplied to dq transformation units 352 and 352′, which receive the phase angles 344 and 344′, respectively, from the measurement signal conditioning unit 34 as further input variables”) or an αβ transformer (Col. 7, Line 15-17 “The current measurement signal 350 is reproduced again in a steady-state two-phase coordinate system in an α/β transformation unit 351”), configured to decompose the first current setpoint into an amplitude and an angle (Col. 7, Line 10-14 “Input variables for the controller 35 are a current measurement signal 350, which represents, similarly to the voltage measurement signal 340, a current I.sub.A, I.sub.B, I.sub.C, combined as vector I.sub.ABC, for three phases A, B, C at the AC output 32 of the inverter 3”, Col. 7, Line 41-44 “positive-sequence current value I.sup.+ and the negative-sequence current value I.sup.− are already determined and used at the outputs of the dq transformation units 352 and 352′”, wherein input variables include phase angles, and the dq transformation units are decomposing the amplitude and phase into a positive-sequence, and negative-sequence) and output the amplitude to the current limiter (Col. 7, Line 47-51 “The values are supplied to a divider 358, which forms the ratio between the negative-sequence current value I.sup.− and the positive-sequence current value I.sup.+. This ratio is output at the output of the divider 358 and supplied to a threshold value switch 359”, wherein examiner interpreted threshold value switch 359 as the current limiter); or
a second transformer configured to decompose the first current setpoint (Col. 7, Line 10-14 “input variables for the controller 35 are a current measurement signal 350, which represents, similarly to the voltage measurement signal 340, a current I.sub.A, I.sub.B, I.sub.C, combined as vector I.sub.ABC, for three phases A, B, C at the AC output 32 of the inverter 3”, wherein examiner interpreted I.sub.ABC as first current setpoint) into a positive-sequence system component and a negative-sequence system component (Col. 7, Line 41-45 “the positive-sequence current value I.sup.+ and the negative-sequence current value I.sup.− are already determined and used at the outputs of the dq transformation units 352 and 352′ within the context of the control method for the inverter 3”) and output at least one of the positive-sequence system component and negative-sequence system component to the current limiter (Col. 7, Line 47-51 “The values are supplied to a divider 358, which forms the ratio between the negative-sequence current value I.sup.− and the positive-sequence current value I.sup.+. This ratio is output at the output of the divider 358 and supplied to a threshold value switch 359”, wherein examiner interpreted threshold value switch 359 as current limiter, and the positive and negative sequence current values are inputted).

	Regarding claim 8, Tarnowski, Rodriguez 1, Rodriguez 2, and Halt teaches all of the features with respect to claim 6 as outlined above.
Halt further teaches wherein the current limiter includes: a back transformer configured to transformation which is configured to provide the second current setpoint from the amplitude and the angle (Col. 7, Line 34-38 “The regulation outputs are transformed back into α/β components in the dq back-transformation units 356 and 356′ in the positive-sequence system/negative-sequence system, respectively, which α/β components are added in an adder 357 at the output of the controller 35” wherein Col. 7, Line 9-40, with respect to Fig. 5 describes that the input values are current I.sub.ABC which are transformed by dq transformation units, and then are transformed back by the back-transformation units 356 and 356’, and examiner interpreted current measurement signal 350 to include both the amplitude and the angle of the current).

Regarding claim 9, Tarnowski, Rodriguez 1, Rodriguez 2, and Halt teaches all of the features with respect to claim 6 as outlined above.
Halt further teaches wherein the current limiter includes: an input configured to receive a frequency signal or an angle signal, (Col. 7, Line 19-21 “transformation units 352 and 352′, which receive the phase angles 344 and 344′, respectively, from the measurement signal conditioning unit 34 as further input variables”, wherein examiner interpreted phase angles as angle signal) from an external control loop (Col. 7, Line 4-8 “As a result, phase angles 344 and 344′ of the fundamental for the positive-sequence system and negative-sequence system which are generated (synthesized) by the PLL circuit 342 are output by the measurement signal conditioning unit 34”, wherein examiner interpreted phase angles as angle signal, and measuring signal conditioning unit 34 is interpreted as an external control loop).

	Regarding claim 10, Tarnowski, Rodriguez 1, Rodriguez 2, and Halt teaches all of the features with respect to claim 6 as outlined above.
Halt further teaches wherein the current limiter includes: a component splitter configured to split the amplitude or the angle into a positive-sequence system and into negative-sequence system based on an internal reference angle (Col. 7, Line 41-45 “Since the positive-sequence current value I.sup.+ and the negative-sequence current value I.sup.− are already determined and used at the outputs of the dq transformation units 352 and 352′ within the context of the control method for the inverter 3”, wherein examiner interpreted dq transformation units as component splitter, and currents include Col. 7, Line 34-38 “Input variables for the controller 35 are a current measurement signal 350, which represents, similarly to the voltage measurement signal 340, a current I.sub.A, I.sub.B, I.sub.C, combined as vector I.sub.ABC, for three phases A, B, C at the AC output 32 of the inverter 3”, wherein examiner interpreted phase as angle, and measurement signal current is measured by current sensors, which are input variables to the controller 35 as shown in Fig. 5 (See Col. 6, Line 9-33, and Col. 7, Line 9-14), wherein the measured current values are interpreted as amplitude of the current).

	Regarding claim 11, Tarnowski, Rodriguez 1, Rodriguez 2, and Halt teaches all of the features with respect to claim 6 as outlined above.
Halt further teaches wherein the current limiter includes: a component combiner configured to generate the second current setpoint from a positive-sequence system value or a negative-sequence system value of the amplitude or the angle (Col. 7, Line 34-38 “The regulation outputs are transformed back into α/β components in the dq back-transformation units 356 and 356′ in the positive-sequence system/negative-sequence system, respectively, which α/β components are added in an adder 357 at the output of the controller 35” wherein examiner interpreted the output of the adder 357 as the second current setpoint after it is transformed back by the back-transformation units 356 and 356’, and wherein adder 357 is interpreted as a component combiner, and Col. 7, Line 41-44 “the positive-sequence current value I.sup.+ and the negative-sequence current value I.sup.− are already determined and used at the outputs of the dq transformation units 352 and 352′”, wherein positive-sequence and negative-sequence include both amplitude and angle).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski USPGPUB 2012/0292904 (hereinafter "Tarnowski"), in view of Rodriguez et al. USPGPUB 2014/0049233 (hereinafter “Rodriguez 1”), further in view of RODRIGUEZ et al. ES 2724564 (hereinafter “Rodriguez 3”).
	Regarding claim 14, Tarnowski, and Rodriguez 1 teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach wherein the admittance adjustment circuit includes: a filter configured to estimate a network voltage amplitude of a voltage measured at a connection point of the power converter; or an integrator configured to estimate the network voltage amplitude.
However, Rodriguez 3 teaches wherein the admittance adjustment circuit includes: a filter configured to estimate a network voltage amplitude of a voltage measured at a connection point of the power converter ([Explanation of Invention] “Virtual admittance allows the power conversion station to operate as if it were a power source. In addition, it provides a low-pass filtering effect in the event of sudden voltage variations at the coupling point of the power conversion station and improves system stability”, and [Preferred Embodiment of the Invention] “A filter (10) is used to filter the high frequency components in the voltage and current waves to decrease the ripple and thus the harmonic content”, wherein examiner interpreted filtering out high frequency components of voltage to decrease ripple as estimating voltage amplitude, and examiner interpreted coupling point of the power conversion station as connection point of the power converter); or an integrator configured to estimate the network voltage amplitude.
Tarnowski, Rodriguez 1, and Rodriguez 3 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to emulating synchronous machines.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above admittance adjustment circuit, as taught by Tarnowski, and Rodriguez 1, and incorporating a filter to estimate voltage, as taught by Rodriguez 3.
One of ordinary skill in the art would have been motivated to improve filtering [Preferred Embodiment of the Invention] “the high frequency components in the voltage and current waves to decrease the ripple and thus the harmonic content”, as suggested by Rodriguez 3.

Claim 20, are rejected under 35 U.S.C. 103 as being unpatentable over Letas USPGPUB 2011/0031762 (hereinafter "Letas"), in view of Rodriguez USPGPUB 2014/0049233 (hereinafter “Rodriguez 2”).
	Regarding claim 20, Letas teaches A method for controlling a converter (Paragraph [0054] “For adjusting the reactive current, a line for a reactive component actuating signal 43 is provided which is connected to the converter 3, more precisely to a rapid-response closed-loop converter control unit 33, which actuates the active switches of the converter 3”, wherein actuating active switches of converter 3 is interpreted as controlling a converter) of a wind power installation ([Abstract] “A wind energy installation includes a rotor, a generator driven by the rotor, and a converter for generating electrical power which is output into a power supply system via a transformer”, also Paragraph [0054] “Also illustrated is the open-loop control system 4, which acts as open-loop operation control unit for the wind energy installation”), comprising:
measuring a voltage at a connection point of the converter (Paragraph [0055] “In accordance with the invention, a sensor 51 for the voltage at the low-voltage winding 81 is provided on the transformer 8, in the exemplary embodiment illustrated on the low-voltage side. It is applied as an input signal to a setpoint value shifter 5”, wherein Paragraph [0056] “ voltage measured via the sensor 51 on the low side”, wherein as seen in Fig. 6, the voltage is measured by the low side of transformer 8, which is connected to converter 3, and thus sensor 51 is measuring voltage at the converter connection point, and Paragraph [0054]).
Letas does not explicitly teach predefining a virtual electromotive force predefining a virtual admittance; determining a current control value based on the voltage measured at the connection point, the virtual electromotive force and the virtual admittance; and controlling the converter based on the control value.
However, Rodriguez 2 teaches predefining a virtual electromotive force (Paragraph [0076] “The virtual electrical characteristic controller (11) receives the value of the virtual internal electromotive force (e), obtained from block 2 (20)”, wherein receiving value of the virtual internal electromotive force (e) obtained from block 2 (20) is interpreted as predefining a virtual electromotive force);
predefining a virtual admittance (Paragraph [0076] “the virtual electrical characteristic controller (11) receives the virtual admittance values to be processed for each frequency and sequence of interest (Y.sub.1, Y.sub.2 . . . , Y.sub.n), which were calculated in the virtual admittance controller (12), as the input parameters”, wherein receiving virtual admittance values from virtual admittance controller (12) is interpreted as predefining virtual admittance);
determining a current control value based on the voltage measured at the connection point, the virtual electromotive force and the virtual admittance (Paragraph [0076] “Based on these input variables and parameters, block 1 (10) supplies the value of the current of reference (i*) that must be injected to the electric grid (15) by the power converter acting as a controlled current source (14) at the output”, wherein current of reference (i*) value is interpreted as current control value, and it is determined based on input variables and parameters, which are voltage, electromotive force, and virtual admittance, as descried in Paragraph [0076]); and
controlling the converter based on the control value (Paragraph [0076] “the value of the current of reference (i*) that must be injected to the electric grid (15) by the power converter acting as a controlled current source (14) at the output”, wherein examiner interpreted power converter acting as controlled current source as controlling the converter, wherein reference (i*) is interpreted as the control value).
	Letas, and Rodriguez 2 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to converters.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of controlling a converter, and measuring voltage at a connection point, as taught by Letas, and incorporating electromotive force, admittance, and current control value, as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to improve replicating operation of conventional synchronous generators by solving problems such as instability, maintaining synchronism or the appearance of resonance with other elements of the grid (See Paragraph [0018]), as suggested by Rodriguez 2.

Claim 21, are rejected under 35 U.S.C. 103 as being unpatentable over Letas USPGPUB 2011/0031762 (hereinafter "Letas"), in view of Rodriguez USPGPUB 2014/0049233 (hereinafter “Rodriguez 2”), further in view of LEE USPGPUB 2017/0279344 (hereinafter “LEE”), further in view of Halt et al. USP 9581656 (hereinafter “Halt”).
Regarding claim 21, Letas and Rodriguez 2 teaches all of the features with respect to claim 20 as outlined above.
Letas and Rodriguez does not explicitly teach comprising: determining the current control value based on a current setpoint.
However LEE teaches comprising: determining the current control value based on a current setpoint (Paragraph [0027] “The current comparator 124 receives the current sense signal i.sub.SENSE provided by the current sensor 140 and an analog reference current signal i.sub.REF sent from the current converter 138, and compares the current sense signal i.sub.SENSE against the analog reference current signal i.sub.REF so that a current compare signal COMP is generated. The current compare signal COMP is outputted from an output terminal of the current comparator 124 and transmitted to the peak-current controlling unit 122”, wherein examiner interpreted i.sub.SENSE as first current setpoint, and current compare signal COMP is interpreted as the control value, which is output to peak-current controlling unit 122, which is responsible for operating power conversion module 100 (Paragraph [0023]), and Paragraph [0026]).
Letas, Rodriguez 2, and LEE are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power converters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of controlling converter, as taught by Letas, and Rodriguez 2, and incorporating determining control value, as taught by LEE.
One of ordinary skill in the art would have been motivated to improve feedback loop since Paragraph [0004] “current mode control exhibits highly stable feedback loop and a faster load transient response”, as suggested by LEE.
The combination does not explicitly teach limiting the current setpoint using a current limiter.
However, Halt teaches limiting the current setpoint using a current limiter (Col. 7, Line 47-56 “The values are supplied to a divider 358, which forms the ratio between the negative-sequence current value I.sup.− and the positive-sequence current value I.sup.+. This ratio is output at the output of the divider 358 and supplied to a threshold value switch 359, in which a timing element is integrated. If the ratio (I.sup.−)/(I.sup.+) exceeds a preset threshold value for at least one preset time period t.sub.0, a signal is output at a signal output 360 of the threshold value switch 359 signalling the presence to a single-phase phase failure”, Col. 7, Line 57-59 “the preset threshold value for the ratio (I.sup.−)/(I.sup.+) is between 0.1 and 0.6 and particularly in one embodiment between 0.2 and 0.4”, and Col. 8, Line 31-33 “The signal at the signal output 360 can be used to curtail the inverter 3 such that there is no longer any current being fed into the energy supply system 5, 7” wherein the above describes a process of current limitation in which the input currents I.sup.- and I.sup.+ are first current setpoint and threshold value switch 359 is interpreted as a current limiter, which includes upper and lower preset threshold value of ratio between 0.1 and 0.6).
Letas, Rodriguez 2, LEE, and Halt are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power converters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of controlling converter, as taught by Letas, Rodriguez 2, and LEE, and incorporating current limiter, as taught by Halt.
One of ordinary skill in the art would have been motivated to improve whether or not a phase failure has occurred and control converter accordingly, as suggested by Halt (Col. 7, Line 52-56 “If the ratio (I.sup.−)/(I.sup.+) exceeds a preset threshold value for at least one preset time period t.sub.0, a signal is output at a signal output 360 of the threshold value switch 359 signalling the presence to a single-phase phase failure”, and Col. 8, Line 31-33 “The signal at the signal output 360 can be used to curtail the inverter 3 such that there is no longer any current being fed into the energy supply system 5, 7”).

Allowable Subject Matter
Claims 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	BENESCH [USPGPUB 2019/0148932] teaches a method for detecting phase failures in a converter, current regulators of a positive phase sequence system and current regulators of a negative phase sequence system are provided for the current control of the converter.
	Tuckey et al. [USPGPUB 2018/0269819] teaches a method of controlling a power converter, connected to an electrical grid, to mimic a synchronous generator.
	Otani et al. [USP 9495982] teaches a system current limit stage coupled to the gain stage and being configured to one of source and sink the gain current and to define a limit amplitude of the gain current during a current limit condition.
	Harnefors [USPGPUB 2011/0153113] teaches a method of  mapping of an electrical model of a non-salient synchronous machine onto an electrical model of the voltage source converter where the electrical model of the non-salient synchronous machine reflects the electrical dynamics of this synchronous machine.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119